Citation Nr: 0204762	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  97-23 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

(The issue of whether there was clear and unmistakable error 
(CUE) in the Board decision of March 17, 1994, which denied 
service connection for a psychiatric disability, to include 
post-traumatic stress disorder (PTSD) is the subject of a 
separate Board decision.)  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran served on active duty from June 1961 to March 
1970.

This appeal arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO&IC) in St. Paul, Minnesota, which denied the veteran's 
claim for the appealed issue.

In a May 1999 decision, the Board determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for a psychiatric 
disorder, including PTSD.  The veteran appealed this 
decision, and in March 2001, the United States Court of 
Veterans Appeals (Court) vacated the May 1999 decision and 
remanded the veteran's claim to the Board.  

In a separate decision, which will be issued together with 
this decision, the Board determined that its March 1994 
decision regarding service connection for PTSD should be 
revised on the basis of CUE.  As a result, the March 1994 
decision has been revised to order the grant of service 
connection for PTSD.  

The Board's decision as the question of CUE in the March 1994 
decision, renders moot the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a psychiatric disability, to include PTSD.  
Although there is no longer a controversy regarding the 
benefit sought, the Board is still required to provide 
reasons and bases for its determination.  ZP v. Brown, 8 Vet. 
App. 303 (1995).


FINDING OF FACT

1.  In a separate decision, issued on this date, the Board 
found that there was CUE in a March 1994 Board decision which 
denied service connection for a psychiatric disability, to 
include PTSD; the March 1994 Board decision was revised to 
order the grantt of service connection for PTSD.  

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of whether new and material evidence 
has been presented to reopen a claim for service connection 
for a psychiatric disability, to include PTSD, as the Board 
decision found clear and unmistakable error in the prior 
March 1994 Board decision and granted service connection for 
PTSD.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to whether new and material evidence has been 
presented to reopen a claim of service connection for PTSD, 
and the appeal is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105, 
7111 (West 1991 & Supp. 2001); 38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of this 
title are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary. Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105.

As noted in the introduction above, the Board issued a 
separate decision together with this one, to the effect that 
there was CUE in a March 1994 Board decision denying service 
connection for a psychiatric disability, to include PTSD.  
The effect of that decision was to grant service connection 
for PTSD.  

Accordingly, with the grant of service connection, there is 
no longer a question or controversy remaining with respect to 
the issue of service connection for PTSD.  38 U.S.C.A. §§ 
511, 7104, 7105; 38 C.F.R. § 20.101.  In essence, the Board's 
earlier actions render moot the issue of whether new and 
material has been presented to reopen the claim of service 
connection for PTSD.  Since service connection for PTSD has 
already been granted, the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for a psychiatric disability, to include PTSD, 
must be dismissed.


ORDER

The appeal of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
psychiatric disability, to include PTSD, is dismissed. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

